DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 6/13/2022, with respect to the rejections of claim 1 under 35 U.S.C. 102(a)(1)/(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication No. 2014/0232460 ("Bardsley").
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2014/0232460 ("Bardsley").
Regarding claim 1, Bardsley discloses a switch circuit comprising: 
a first transistor (50-1, Figs. 2A, 2C); and a second transistor (52-1, Figs. 2A, 2C) having a same channel-type as the first transistor (given that both transistors use the same Enable-1 gate signal, they must be the same channel type; AND/OR since the source is located on the left and the drain is located on the right, the transistors must be the same type),
wherein a first node (node connecting to 40-1, Fig. 2A) is connected to a source of the first transistor (50-1, Fig. 2A, paragraph [0032]) and a drain of the second transistor (52-1, Fig. 2A, paragraph [0032] via dummy transistor 56a-1, Fig. 2A or capacitor 56c-1, Fig. 2C) and wherein a second node (node connecting to 20, Fig. 2A) is connected to a drain of the first transistor (50-1, Fig. 2A, paragraph [0032]) and a source of the second transistor (52-1, Fig. 2A, paragraph [0032] via dummy transistor 54a-1, Fig. 2A or capacitor 54c-1, Fig. 2C).  
Regarding claim 2, Bardsley discloses the switch circuit of claim 1, wherein a third node (gate node connected to Enable-1, Figs. 2A, 2C) is connected to a gate of the first transistor (50-1, Fig. 2A) and to a gate of the second transistor (52-1, Figs. 2A, 2C).  
Regarding claim 3, Bardsley  discloses the switch circuit of claim 2, wherein the third node is coupled to an enable signal (Enable-1, Figs. 2A, 2C) for configuring the first transistor (50-1, Fig. 2A) and the second transistor (52-1, Figs. 2A, 2C) to selectively couple the first node (node connecting to 40-1, Figs. 2A, 2C) to the second node (node connecting to 20, Figs. 2A, 2C paragraph [0032], both first and second transistors receive Enable signal, and connect the first and second nodes).  
Regarding claim 4, Bardsley discloses the switch circuit of claim 1, wherein the first transistor (50-1, Fig. 2A) is configured to exhibit substantially the same electrical characteristics as the second transistor (52-1, Fig. 2A) and/or the first transistor (50-1, Fig. 2A) comprises substantially a same gate area as the second transistor (52-1, Fig. 2A, transistor in Fig. 2A are the same sizes, and would therefore also have substantially the same electrical characteristics).  
Regarding claim 8, Bardsley discloses the switch circuit of claim 1 wherein the channel-type is n-channel (Figs. 2A, all transistors are NMOS based on the schematic convention, and paragraph [0031]).  
Regarding claim 12, Bardsley discloses an integrated circuit device (paragraph [0029]) comprising at least one switch circuit according to claim 1 (Fig. 2A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0098722 ("Jensen") in view of Bardsley.
Regarding claim 1, Jensen discloses a switch circuit comprising: 
a first transistor (52, Fig. 2); and 
a second transistor (54, Fig. 2) having a same channel-type as the first transistor (both 52, 54, are n-channel IGFETs, paragraph [0016]); 
wherein a first node (60, Fig. 2) is connected to the first transistor (52, Fig. 2) and the second transistor (54, Fig. 2) and wherein a second node (62, Fig. 2) is connected to the first transistor (52, Fig. 2) and the second transistor (54, Fig. 2, paragraph [0017]).  
Jensen does not explicitly state that a first node is connected to a source of the first transistor and a drain of the second transistor, nor that a second node is connected to a drain of the first transistor and a source of the second transistor.  However, Jensen states that source and drain terminals are often interchangeable (paragraph [0017]).
However, Bardsley discloses a first node (node connecting to 40-1, Fig. 2A) is connected to a source of the first transistor (50-1, Fig. 2A, paragraph [0032]) and a drain of the second transistor (52-1, Fig. 2A, paragraph [0032] via dummy transistor 56a-1, Fig. 2A) and wherein a second node (node connecting to 20, Fig. 2A) is connected to a drain of the first transistor (50-1, Fig. 2A, paragraph [0032]) and a source of the second transistor (52-1, Fig. 2A, paragraph [0032] via dummy transistor 54a-1, Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to similarly connect the transistors in Jensen as described in Bardsley as referenced above and in paragraph [0014] in order to cancel unwanted single ended charges injected on the input node of the operational amplifier in Jensen. 
Regarding claim 4, Jensen in view of Bardsley discloses the switch circuit of claim 1 and Jensen further discloses that the first transistor (52, Fig. 2) is configured to exhibit substantially the same electrical characteristics as the second transistor (54, Fig. 2, paragraph [0019], 52, 54, Fig. 2 are approximately the same size and each dump approximately equal amount of charge) and/or the first transistor (52, Fig. 2) comprises substantially a same gate area as the second transistor (54, Fig. 2, paragraph [0019], 52, 54, Fig. 2 are approximately the same size and each dump approximately equal amount of charge).     
Regarding claim 5, Jensen in view of Bardsley discloses the switch circuit of claim 3, and Jensen further discloses a third transistor (56 or 58, Fig. 2), wherein a source of the third transistor (56 or 58, Fig. 2, paragraph [0011]) and a drain of the third transistor (56 or 58, Fig. 2, both terminals of either 56 or 58 are connected to a single node respectively) are connected to the first node (60, Fig. 2) or to the second node (62, Fig. 2).   
Regarding claim 6, Jensen in view of Bardsley discloses the switch circuit of claim 5, and Jensen further discloses comprising a fourth transistor (56 or 58, Fig. 2), wherein a source of the fourth transistor (56 or 58, Fig. 2, paragraph [0011]) and a drain of the fourth transistor (56 or 58, Fig. 2, both terminals of either 56 or 58 are connected to a single node respectively) are connected to the other of the first node (60, Fig. 2) or the second node (62, Fig. 2).  
Regarding claim 7, Jensen in view of Bardsley discloses the switch circuit of claim 6, a Jensen further discloses that a gate of the fourth transistor (56 or 58, Fig. 2) and/or a gate of the third transistor (56 or 58, Fig. 2) is coupled to signal corresponding to an inverse of the enable signal (A#, Fig. 2, paragraph [0018]).    
Regarding claim 8, Jensen in view of Bardsley discloses the switch circuit of claim 1, and Jensen further discloses the channel-type is n-channel (n-channel IGFETs, paragraph [0016]).  
Regarding claim 12, Jensen in view of Bardsley the circuit according to claim 1, and Jensen further discloses an integrated circuit device (paragraphs [0010], [0020]) comprising at least one switch circuit according to claim 1 (Fig. 2).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Bardsley further in view of U.S. Patent Publication No. 2009/0128199 ("Abdelli").
Regarding claim 9, Jensen in view of Bardsley discloses a first switch circuit according to claim 1, and Jensen discloses a sampling capacitor (46, Fig. 2).  Jensen further discloses that the disclosed switch can be implemented in other types of circuits (paragraph [0021]), but does not explicitly disclose a sampling circuit comprising: a first switch circuit configurable to electrically couple the sampling capacitor to an integrator circuit or to a voltage reference.
However, Abdelli discloses a first switch circuit (switch 506 or 508, Fig. 5) is configurable to electrically couple the sampling capacitor (capacitor 506, Fig. 5) to an integrator circuit (512 and 510, Fig. 5) or to a voltage reference (VREF 314, Fig. 5).  
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use the switched disclosed by Jensen in view of Bardsley in a circuit such as that disclosed by Abdelli in order to perform charge cancellation with a simplified design and fabrication process.
Regarding claim 10, Jensen in view of Bardsley further in view of Abdelli discloses the sampling circuit of claim 9 and Abdelli further discloses: 
a second switch circuit (switch 506 or 508, Fig. 5) configurable to electrically couple the sampling capacitor (capacitor 506, Fig. 5) to the other of the integrator circuit (512 and 510, Fig. 5)or the voltage reference (VREF 314, Fig. 5, paragraph [0051]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a second switch as disclosed by Abdelli in the device of Jensen in view of Bardsley further in view of Abdelli in order to selectively connect the input terminal to an output terminal, or to ground, while minimizing errors.
Regarding claim 11, Jensen in view of Bardsley further in view of Abdelli discloses the sampling circuit of claim 9, and Abdelli further discloses the integrator circuit (512 and 510, Fig. 5), wherein the integrator circuit comprises an operational-amplifier (512, Fig. 5) coupled to a feedback capacitor (510, Fig. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an integrator circuit with an amplifier and feedback capacitor as disclosed by Abdelli in the device of Jensen in view of Bardsley in order to eliminate noise caused by switching of the input signal.
Claims 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Bardsley further in view of U.S. Patent No. 5,847,594 ("Mizuno").
Regarding claim 9, Jensen in view of Bardsley discloses a first switch circuit according to claim 1, and Jensen discloses a sampling capacitor (46, Fig. 2).  Jensen further discloses that the disclosed switch can be implemented in other types of circuits (paragraph [0021]), but does not explicitly disclose a sampling circuit comprising: a first switch circuit configurable to electrically couple the sampling capacitor to an integrator circuit or to a voltage reference.
However, Mizuno discloses a first switch circuit (247 or 249, Fig. 6) is configurable to electrically couple the sampling capacitor (246, Fig. 6) to an integrator circuit (280, Fig. 6) or to a voltage reference (ground, Fig. 6).  
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use the switched disclosed by Jensen in view of Bardsley in a circuit such as that disclosed by Mizuno in order to perform charge cancellation caused by switching of the input signal.
Regarding claim 16, Jensen in view of Bardsley further in view of Mizuno discloses the sampling circuit according to claim 9, and Mizuno further discloses a light to frequency converter or light sensor (image sensor, Fig. 6) comprising: 
at least one light-sensitive element (100, Fig. 6); and 
at least one sampling circuit (244 and 280, Fig. 6) according to claim 9, wherein the at least one sampling circuit is configurable to sample a signal from the at least one light-sensitive element (100, Fig. 6, col. 18, lines 57-36).  
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use the switches disclosed by Jensen in view of Bardsley in a circuit such as that disclosed by Mizuno in order to perform charge cancellation caused by switching of the input signal.
Regarding claim 17, Jensen in view of Bardsley further in view of Mizuno discloses an optical device comprising at least one light to frequency converter or light sensor according to claim 16, and Mizuno further discloses that the optical device is at least one of: a cellular telephone, a camera (image sensor, col. 1, lines 9- 13), an image-recording device; and/or a video recording device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the switches disclosed by Jensen in view of Bardsley in the device of Mizuno in order to minimize errors during clock transitions for switching between the integrator circuit and the ground reference.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Bardsley further in view of U.S. Patent No. 5,550,503 ("Garrity").
Regarding claim 14, Jensen in view of Bardsley discloses the integrated circuit device of claim 12, and Jensen further discloses that the transistors can all be the same size, or some can be half the size (paragraph [0018]), but does not explicitly disclose that the gate area of the first and second transistors is approximately half the gate area of the further transistors.
However, Garrity discloses a plurality of further transistors (transistors forming 43, Fig. 4), each of the further transistors having a gate area (Fig. 3, col. 4, lines 26-30), wherein the first and second transistors of the at least one switch circuit (transistors forming 46, Fig. 4) each have a gate area approximately equally to half of the gate area of each transistor of the plurality of further transistors  (col. 4, lines 26-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use transistors with half the gate area of other transistors as disclosed by Garrity in the switch of Jensen in view of Bardsley in order to perform charge cancellation while minimizing the circuit area of the switch.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Bardsley further in view of U.S. Patent Publication No. 2003/0001666 ("Watanabe").
Regarding claim 13, Jensen in view of Bardsley discloses the integrated circuit device of claim 12, but does not explicitly disclose that the first and second transistors of the at least one switch circuit are arranged substantially linear-symmetrically or point-symmetrically relative to one another.  
However, Watanabe discloses the first (Q1, Fig. 6) and second transistors (Q2, Fig. 6) are arranged substantially linear-symmetrically (Fig. 6, paragraph [0105]) or point-symmetrically relative to one another (Fig. 6).
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date to arrange the two transistors symmetrically to each other as disclosed by Watanabe in the integrated circuit of Jensen in view of Bardsley in order to create area efficiency so that the parasitic capacitance is not so high and ensure the injected charge is balanced.
Regarding claim 15, Jensen in view of Bardsley discloses the integrated circuit device of claim 12, but does not explicitly disclose that the first transistor of the at least one switch circuit is fabricated with source and drain terminals that are distinct from fabricated source and drain terminals of the second transistor of the at least one switch circuit.  
However, Watanabe discloses the first transistor (Q1, Fig. 6) is fabricated with source and drain terminals (contacts, not labeled, Fig. 6, each transistor Q1-Q4 shows are at least four contacts, interpreted to be the source/drain terminals) that are distinct from fabricated source and drain terminals of the second transistor (Q2, Fig. 6).
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date to form distinct source/drain terminals of the two transistors as disclosed by Watanabe in the integrated circuit of Jensen in view of Bardsley in order to make it easier to compensate and maintain a balanced charge injection circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878